FILED
                            NOT FOR PUBLICATION                              JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LIN LIN, a.k.a. Li Wei Huang,                    No. 07-73177

              Petitioner,                        Agency No. A097-390-283

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:      ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Lin Lin, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction



 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
 **
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review de novo the agency’s legal determinations and

we review for substantial evidence factual findings. Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the BIA’s conclusion that the threats Lin

received and the property damage her family suffered did not establish past

persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (unfulfilled threats

do not constitute persecution). Substantial evidence also supports the BIA’s

conclusion that Lin reasonably could relocate within China, particularly given that

prior to her arrival in the United States, she lived without any problems in

Shanghai for an extended period of time with her two children. See 8 C.F.R.

§ 1208.13(b)(2)(ii); Gomes v. Gonzales, 429 F.3d 1264, 1267 (9th Cir. 2005).

Accordingly, Lin’s asylum claim fails.

      Because Lin did not establish eligibility for asylum, it follows that she did

not satisfy the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence also supports the BIA’s conclusion that Lin is not

eligible for CAT relief because she failed to show that it is more likely than not




                                          2                                     07-73177
that she would be tortured if removed to China. See Wakkary, 558 F.3d at 1067-

68.

      PETITION FOR REVIEW DENIED.




                                        3                                 07-73177